OPINION
Opinion by
Justice CARTER.
Ebeny Givens, individually and as next friend of Toni J. Wright, a minor, and Keith Wright, individually, appellants, have presented this Court with a motion to dismiss the pending appeal against appel-lee Baptist Health Services. Givens states that a settlement agreement has been reached with Baptist Health Services.
We have severed Givens’ appeal against Baptist Health Services and assigned that case cause number 06-05-00084-CV.
The appeal by Givens against Baptist Health Services, cause number 06-05-00084-CV, is hereby dismissed.